     Case 2:18-cv-00669-AWA-RJK Document 1 Filed 12/17/18 Page 1 of 4 PageID# 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                     Norfolk Division


Julius Rumer,
                                                           Case No.: ____________________
Plaintiff,
                                                                   COMPLAINT
v.                                                           (JURY TRIAL DEMANDED)

Norfolk Southern Railway Co.,

Defendant.


                                         INTRODUCTION

         1.     Defendant Norfolk Southern Railway Co. has engaged in a pattern and practice of

discriminating against employees who suffer from disabilities, in violation of the Americans with

Disabilities Acts, as amended by the ADA Amendments Act of 2008, 42 U.S.C. § 12101, et seq.

(“ADA”). See, e.g., EEOC v. Norfolk Southern Corp., No. 2:17-cv-1251 (W.D. Penn.). This

includes against Plaintiff Julius Rumer, who Norfolk Southern withheld from service without pay

for three months while it required him to undergo and pay for sleep-apnea testing and treatment.

                                             PARTIES

         2.     Norfolk Southern is a railroad carrier engaged in interstate and foreign commerce. It

is headquartered in this district. Its medical department, which was responsible for illegally

removing Rumer from service and ordering him to wear a CPAP machine, is based in this district;

its human resources department, which was responsible for investigating Rumer’s ADA complaint,

is based in this district; and its law department, which is responsible for adopting policies regarding

and training its manager’s on the ADA, is based in this district.

         3.     Rumer, who resides in Ohio, has worked for Norfolk Southern since 2005.

                                  JURISDICTION AND VENUE

                                                  1
  Case 2:18-cv-00669-AWA-RJK Document 1 Filed 12/17/18 Page 2 of 4 PageID# 2



        4.      This Court has original jurisdiction over Rumer’s ADA claims under 28 U.S.C. §

1331.

        5.      Venue is proper under 28 U.S.C. § 1391 because Norfolk Southern is headquartered

and the illegal conduct occurred pursuant to policies and procedures that were promulgated by

officers who reside in this district.

                                        FACTUAL ALLEGATIONS

        6.      At the relevant time, Rumer was a yardmaster, which is essentially an office

position.

        7.      In March of 2018, Rumer took his tri-annual physical.

        8.      Shortly thereafter, Norfolk Southern told Rumer that there was a correlation

between his BMI and sleep apnea and that he therefore needed to attend a sleep study program.

        9.      After it got the results from his study, Norfolk Southern told Rumer he needed to

order and wear a CPAP machine.

        10.     Rumer’s doctor reviewed the sleep study and confirmed that there was no basis to

require him to order and wear a CPAP machine.

        11.     Because Norfolk Southern made it a condition of Rumer’s job, his doctor

nevertheless prescribed the CPAP machine.

        12.     Shortly thereafter, on May 9, 2018, while Rumer was on a waiting list for a CPAP

machine, Norfolk Southern removed him from service without pay, citing the need to review his

machine’s results as a basis.

        13.     Norfolk Southern did not explain why he had been allowed to work without a

CPAP machine from the time of his tri-annual physical to the date of his removal but was now

being removed from service.

        14.     It took two months for Rumer’s CPAP machine to arrive and a couple more weeks


                                                2
  Case 2:18-cv-00669-AWA-RJK Document 1 Filed 12/17/18 Page 3 of 4 PageID# 3



for Norfolk Southern to review his machine’s results.

       15.     Finally, in July of 2018, Rumer was returned to service.

       16.     But Norfolk Southern is still requiring Rumer to pay for, wear, and submit the

results from his CPAP machine to it as a condition of his employment.

                                         CAUSES OF ACTION

                          VIOLATIONS OF 42 U.S.C. § 12101, et seq.

       17.     Norfolk Southern was Rumer’s “employer” within the meaning of the ADA.

       18.     Rumer is disabled within the meaning of the ADA.

       19.     Rumer is a qualified individual within the meaning of the ADA.

       20.     Section 12112(a) of the ADA prohibits employers from “discriminat[ing] against a

qualified individual on the basis of disability in regard to job application procedures, the hiring,

advancement, or discharge of employees, employee compensation, job training, and other terms,

conditions, and privileges of employment.”

       21.     Section 12112(d) of the FRSA states that “the prohibition against discrimination as

referred to in subsection (a) shall include medical examinations and inquiries.”

       22.     Norfolk Southern discriminated against Rumer on the basis of disability when it

ordered him to participate in the sleep study, obtained his CPAP machine’s results, made him pay

for his CPAP machine, and removed him from service.

       23.     Because Norfolk Southern violated 42 U.S.C. § 12112, Rumer has suffered and will

continue to suffer loss of income, emotional distress, and other damages in an amount to be

determined by the trier of fact. Rumer is also entitled to attorneys’ fees and costs incurred in

connection with these claims.




                                                 3
  Case 2:18-cv-00669-AWA-RJK Document 1 Filed 12/17/18 Page 4 of 4 PageID# 4



       24.     Norfolk Southern committed the above-alleged facts with reckless disregard or

deliberate disregard for Rumer’s rights and safety. As a result, Rumer is entitled to punitive

damages.

                                        REQUEST FOR RELIEF

       25.     Rumer requests that the Court find Norfolk Southern acted in direct violation of the

ADA.

       26.     Rumer further requests that the Court order Norfolk Southern to:

               •   stop violating the ADA;

               •   pay to him an award for compensatory damages arising from loss of income and
                   benefits in an amount to be determined by the trier of fact;

               •   pay to him an award for garden-variety emotional distress in an amount to be
                   determined by the trier of fact;

               •   pay to him an award for costs (including litigation and expert costs),
                   disbursements, and attorneys’ fees; and

               •   pay to him an award for $300,000 for punitive damages for each violation of the
                   ADA.

       27.     Rumer further requests that the Court order judgment against Norfolk Southern for

all other relief available under the ADA and such other relief as the Court deems just and equitable.


                                                     THE MOODY LAW FIRM
Dated: December 17, 2018
                                                     s/ Nicholas D. Thompson
                                                     Nicholas D. Thompson (VA # 92821)
                                                     nthompson@moodyrrlaw.com
                                                     500 Crawford St., #200
                                                     Portsmouth, VA 23704
                                                     Telephone: (757) 399-8906 ext 327
                                                     Fax: (757) 397-7257

                                                     ATTORNEY FOR PLAINTIFF


                                                 4
